Citation Nr: 9905831	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on a direct basis.

2.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
August 1948 and from April 1950 to March 1970.  The veteran 
died in October 1996.  The appellant is the veteran's widow.  
This appeal arises from a December 1996 rating decision of 
the Columbia, South Carolina regional office (RO) which 
denied service connection for the cause of the veteran's 
death.  The notice of disagreement was received in January 
1997.  The statement of the case was issued in January 1997.  
The appellant's substantive appeal was received in February 
1997.

In July 1998, the Board of Veterans' Appeals (Board) 
requested a medical opinion from the Veterans Health 
Administration (VHA) with regard to the cause of the 
veteran's death.  This opinion was rendered in September 1998 
and has been associated with the record.  After developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a September 1998 letter of the 
additional evidence developed, and provided an opportunity to 
respond and/or submit additional evidence.  The appellant 
responded in January 1999 and submitted additional evidence 
with that response.  The appellant waived review of the 
additional evidence by the RO and the issuance of a 
supplemental statement of the case. 




FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death on a direct basis is plausible, 
and sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.

3.  The cause of the veteran's death in October 1996, 
according to the death certificate, was hepatoma.

4.  Service medical records reveal that the veteran was 
diagnosed and treated for infectious hepatitis with jaundice.

5.  In an opinion dated in May 1998, a medical consultant 
employed by the appellant's representative determined that it 
was possible that the hepatoma that caused the veteran's 
death was etiologically related to his military service.

6.  After reviewing the entire record, a VA medical expert 
opined that the veteran's inservice hepatitis infection was 
not at least as likely as not to have caused the hepatoma 
that caused his death.

6.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

7.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

8.  Medical evidence has not been presented which supports 
the appellant's allegation that the veteran's exposure to 
herbicide agents caused or contributed to his death.

9.  The appellant's claim for service connection for the 
cause of the veteran's death as secondary to exposure to 
herbicide agents is not plausible.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death as secondary to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on October [redacted], 1996, from a hepatoma.  No other 
causes of death were listed.  At the time of his death, service 
connection was not in effect for any condition.  The veteran 
died at his home.  An autopsy was not performed.

During service in September 1957, the veteran was evaluated 
for complaints of an "on and off" stomachache.  He stated 
that he had been experiencing stomach problems for nearly one 
(1) month, and that the condition had become continuous over 
the previous 10 days.  He denied vomiting.  He endorsed right 
upper quadrant tenderness on palpation.  He added that his 
urine had been dark brown.  Following diagnostic and physical 
evaluations, the veteran was diagnosed as having infectious 
hepatitis with jaundice.  The etiology of his abdominal pains 
remained undetermined.  As proper medications were not 
available, the veteran was transferred from the 121st 
Evacuation Hospital to 618th Medical Company in October 1957.  
The examiner commented, however, that the veteran had either 
a mild case of hepatitis or was well along in his 
convalescence when he was admitted.  The veteran was returned 
to his unit in November 1957.  Subsequent service medical 
records contain no reference to the treatment of hepatitis.  
On a Report of Medical Examination pending retirement, his 
abdomen and viscera were noted to be normal.

In November 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death.  Through her 
representative, she indicated that the veteran did not have 
liver problems until he entered service.  She asserted that 
the liver cancer that caused his death was etiologically 
related to his in-service liver problems.  Moreover, she 
stated that there could have also been a relationship between 
the veteran's exposure to Agent Orange in Vietnam and his 
subsequent development of a hepatoma.

In support of her claim, the appellant submitted medical 
records from the Moncrieff Army Hospital dated from April 
1970 to September 1996.  Those records contain no findings 
pertaining to complaints or treatment of a liver condition or 
hepatitis prior to September 1996.  At that time, the veteran 
underwent a MACH abdominal series due to a two (2) to three 
(3) month history of anorexia with weight loss and a possible 
upper abdominal mass.  An acute abdominal series revealed 
what was felt to represent a mass in the right upper 
quadrant.  A CT scan of the abdomen and pelvis showed a large 
stellate mass within the right lobe of the liver that 
measured at least 15 centimeters in diameter.  A Declaration 
of a Desire for a Natural Death was executed on September 24, 
1996.  There were no other records pertaining to the 
treatment of the veteran's hepatoma.

By a rating action dated in December 1996, service connection 
for the cause of the veteran's death was denied.  The RO 
found that there was no evidence to support a conclusion that 
the hepatoma that caused the veteran's death was associated 
with herbicide exposure.  Moreover, the RO determined that 
there was no basis in the available evidence of record to 
establish service connection for the cause of death from 
hepatoma.

The appellant filed a substantive appeal in February 1997.  
She stated that the veteran was treated for hepatitis in 
service, and that his hepatoma was caused by said hepatitis.  
She said that her reference to the veteran being exposed to 
Agent Orange was only meant to bolster her claim for service 
connection for the cause of the veteran's death.  Rather than 
causing the hepatoma, the appellant argued that the veteran's 
exposure to Agent Orange probably caused "other conditions" 
that contributed to his death.  In other words, the veteran's 
overall physical health was said to have been adversely 
affected by his exposure to Agent Orange.  A similar argument 
was made by the appellant and her daughter during an August 
1997 personal hearing before the RO.

Medical records from Samuel G. Saleeby, M.D., show that the 
veteran underwent a colonoscopy in September 1996.  He gave a 
history of a 40-pound weight loss over the past month.  
Except for early satiety, he had no other gastrointestinal 
complaints.  A CT of the abdomen was noted to have found a 
large liver mass.  The colonoscopy showed a hepatic mass that 
likely represented hepatocellular cancer.

Service connection for the cause of the veteran's death was 
denied in September 1997.  Although there was evidence that 
he suffered an acute episode of viral hepatitis in 1957, the 
RO found that there was no evidence of further complaints or 
liver treatment for the remaining 13 years of the veteran's 
military service.  Moreover, the RO concluded that there was 
no medical evidence or opinion establishing any causal 
relationship between the development of hepatocellular 
carcinoma in 1996 and the hepatitis nearly 40 years prior.  
The appellant was issued a supplemental statement of the case 
dated in September 1997.

In support of her claim, the appellant submitted a May 1998 
opinion from Nikita Tregubov, M.D., a senior medical 
consultant for the organization representing the veteran.  
Dr. Tregubov indicated that the hepatoma that caused the 
veteran's death was etiologically related to the hepatitis 
that was diagnosed in service.  Specifically, Dr. Tregubov 
stated that

"[d]uring his service in 1957 while 
serving in the Republic of Korea, the 
veteran was hospitalized for 
approximately six weeks due to infectious 
hepatitis with jaundice.  In 1957 there 
were no tests to determine the type of 
hepatitis present.  It is quite possible 
that the veteran had hepatitis C which 
can lead to hepatoma and ultimately 
death.  The time span from onset of this 
disease is quite long - 25 to 30 years.  
This would perfectly fit this veteran's 
medical history." [sic].

In July 1998, the Board referred this case with the claims 
folder and all medical records for a VA medical expert 
opinion.  In May 1998, the VA expert furnished an opinion as 
follows:

I have been forwarded the chart of the 
above referenced deceased veteran for 
review.

I have reviewed the medical chart (which 
does not include the notes of Dr. Saleeby 
nor any of the notes related to the 
treatment(s) for this patient's 
hepatoma).

Based upon the notes that I received, it 
appears that the patient's original bout 
with hepatitis in 1954 was probably 
related to Hepatitis A infection, which 
was also called infectious hepatitis.  
This was the most common type of 
hepatitis infection in Korea and usually 
arose from drinking contaminated water.

All of the subsequent notes in this 
patient's chart were reviewed and none 
describe the development of any liver 
problems after he had recuperated from 
the initial infection.  All of his liver 
enzyme evaluations were normal through 
1993, which is the last set in his chart.  
There are no notes at all that describe 
any patient complaints nor any 
physician's findings of liver tenderness 
or jaundice.

After review of this patient's chart, I 
do not find any clinical or laboratory 
evidence of chronic hepatitis.  In my 
opinion, there is no relationship between 
his initial bout of hepatitis and the 
subsequent development of the hepatoma.  
In the language of the Board's criteria, 
the hepatitis infection is not as least 
likely or not to have caused the 
patient's hepatoma.

As an aside, I did read that the patient 
had worked with carpet and tiles.  There 
may be a relationship between the fumes 
from the adhesives and carpet cleaners 
that were used at that time and the 
subsequent development of liver lesions.

In a statement received in January 1999, the appellant argued 
that the evidence of record clearly supported her claim that 
the liver cancer that caused the veteran's death arose from 
the hepatitis that was first diagnosed during his military 
service.  Noting that tests to determine types of hepatitis 
were non-existent at the time of the veteran's treatment, she 
stated that there was no evidence to refute her assertion 
that the veteran's hepatitis was either the B or C type.  In 
this regard, she maintained that the veteran's symptoms in 
1957 did not support a diagnosis of hepatitis A.  The 
appellant said that there was a correlation between liver 
cancer and hepatitis B and C.  She submitted several 
treatises on the subject of hepatitis and liver cancer.  In 
essence, those treatises indicated that chronic carriers of 
hepatitis B and/or C were at a substantially increased risk 
of developing hepatocellular carcinoma.

The appellant also submitted a statement from Kevin J. 
Schaller, CPT, AN, dated in August 1997.  Mr. Schaller, an 
adult nurse practitioner, indicated that the purpose of the 
letter was to clarify some of the issues surrounding the 
appellant's claim.  He said that the veteran was diagnosed as 
having advanced hepatocellular cancer in September 1996, and 
that he died from that disease shortly thereafter.  Mr. 
Schaller stated that hepatocellular cancer was rare in the 
United States, and that the disease was closely associated 
with the hepatitis B infection.  However, he observed that 
there was "no evidence" that the veteran's cancer was 
caused by a hepatitis B infection.  Observing that hepatitis 
viruses had yet to have been discover in 1957, and that there 
were no blood tests on record to indicate whether the veteran 
had active hepatitis, Mr. Schaller reported that it was 
"very difficult to establish a link" between the veteran's 
inservice illness and his fatal cancer.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served 90 days or more during a period of war, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one (1) year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim. 38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993). There is no duty to assist her further in 
the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Veterans Appeals (Court) has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet.App. 40 (1996)

A.  Direct Basis

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.  Through her representative, she 
submitted a medical opinion which indicated that there was an 
etiological relationship between the hepatitis the veteran 
was treated for in service and the hepatoma that caused his 
death.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that a VA medical expert opinion has been obtained, and 
that all records that could be developed have been associated 
with the file.

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether there was an 
etiological relationship between the veteran's in-service 
diagnosis of hepatitis and his development of a hepatoma many 
years post-service.  On the one hand, Dr. Tregubov stated 
that it was "quite possible" that the hepatitis suffered by 
the veteran in service was in fact a hepatitis C infection, 
and that this hepatitis C infection eventually led to the 
hepatoma that caused his demise.  He said that the time span 
from the onset of hepatitis C was quite long, and that the 
veteran's medical history fit perfectly with that pattern.   
In other words, Dr. Tregubov postulated that the veteran's 
fatal hepatoma may have been caused by his in-service 
hepatitis infection.

On the other hand, the VA expert medical opinion was to the 
effect that the objective medical evidence did not support 
the conclusion that there was a relationship between the 
veteran's initial bout of hepatitis and subsequent 
development of the hepatoma.  The reviewing physician 
emphasized that subsequent service medical records and post-
service clinical records did not describe the development of 
any liver problems after the veteran had recuperated from the 
initial hepatitis infection.  Moreover, he observed that the 
veteran's liver enzyme evaluations were normal through 1993, 
and that there were no findings of complaints of jaundice or 
liver tenderness post-service.  The examiner concluded that 
the veteran's in-service hepatitis infection was not at least 
as likely as not to have caused the veteran's hepatoma.  
Finally, the Board notes that Mr. Schaller, an adult nurse 
practicioner, indicated that there was no evidence that the 
veteran ever suffered from hepatitis B, and that it was 
"very difficult" to establish a link between his illness in 
1957 and his cancer.

On evidentiary evaluation, the Board finds that the report 
submitted by the VA expert constitutes significantly 
probative evidence inasmuch as it entails a review of the 
veteran's medical history with a definitive conclusion 
regarding the question at hand.  The VA expert specifically 
stated that there was no physical or historical evidence that 
established a relationship between the veteran's hepatitis 
infection in service and his subsequent development of the 
hepatoma.  A similar conclusion was made by Mr. Schaller.  By 
contrast, the conclusions and diagnoses found in the report 
provided by the Dr. Tregubov have greatly diminished 
probative value because they are not supported by any medical 
records showing the presence of chronic liver disease prior 
to the diagnosis of the cancer.  Notably, while the veteran 
was treated for infectious hepatitis with jaundice in 
service, Dr. Tregubov admitted that there were no tests 
available to determine the type of hepatitis present.  Dr. 
Tregubov surmised only that it was "quite possible" that 
the veteran had hepatitis C in service, and that said 
infection led to his hepatoma.  He provided no evidence to 
support this theory.  Thus, while the speculations made by 
Dr. Tregubov, senior medical consultant to the appellant's 
representative, were sufficient enough to make the 
appellant's claim well grounded, the Board finds that the 
opinion lacks the necessary conviction and supportive 
evidence to outweigh the findings rendered by the VA medical 
expert.  See Gabrielson v. Brown, 7 Vet.App. 36 (1994) (the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran).

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death on a direct 
basis.

B.  Secondary to Exposure to Herbicide Agents

The appellant, however, has also argued that the veteran's 
exposure to Agent Orange during service produced "additional 
disabilities" that contributed to the cause of his death.  
In that respect, a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1998) 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1998) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  However, the Board notes the VA Adjudication 
Procedure Manual, Manual M21-1, Part VI, Paragraph 7.20(b) 
contains a more liberal interpretation of the presumption of 
exposure.  Specifically, Paragraph 7.20(b) states that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicide agents."  The undersigned will apply the version 
more favorable to the veteran.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's active service included at least one (1) tour 
of duty in the Republic of Vietnam.  He was thus entitled to 
a presumption of exposure to herbicide agents.  However, the 
hepatoma which the veteran has been diagnosed as having is 
not among the diseases listed at 38 C.F.R. § 3.309(e).  For 
that matter, there is no evidence that the veteran suffered 
from any disease listed at 38 C.F.R. § 3.309(e).  
Accordingly, as the veteran was not entitled to any 
presumption that he suffered from a disability that was 
etiologically related to exposure to herbicide agents used in 
Vietnam, the appellant must submit a well-grounded claim.  
See Tidwell v. West, 11 Vet. App. 242 (1998).

In this regard, the appellant has not submitted any medical 
evidence, other than her contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the veteran's hepatoma or any other 
disability that may have contributed to his death.  See 
Caluza.  The appellant is not a medical expert and, for that 
reason, she is not competent to express an authoritative 
opinion regarding any medical causation regarding her 
husband's death.  See Espiritu.  Furthermore, the Board notes 
that the she has never identified the "additional 
disabilities" which she believed were caused by the 
veteran's exposure to herbicide agents.  Accordingly, the 
appellant's assertion that there is a causative relationship 
between the veteran's exposure to herbicide agents in service 
and the cause of his death is without legal merit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death on a direct basis is denied.

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 





- 17 -









